Order entered October 22, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00956-CV

                              SUSAN ANN FISHER, Appellant

                                               V.

                    MEDICAL CENTER OF PLANO, ET AL., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-01024-2014

                                           ORDER
       Before the Court is appellant’s October 19, 2015 motion for an extension of time to file a

brief. The record has not been filed and is due by November 13, 2015. Appellant’s brief will be

due thirty days after the later of the date the clerk’s record is filed or the date the reporter’s

record is filed. See TEX. R. APP. P. 38.6(a). Accordingly, we DENY appellant’s motion as

premature.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE